 


111 HR 282 IH: Delay Congressional Pay Raise Act
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 282 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Sestak introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prevent Members of Congress from receiving any automatic pay adjustment in 2010. 
 
 
1.Short titleThis Act may be cited as the Delay Congressional Pay Raise Act.  
2.No automatic pay adjustment for Members of Congress in 2010For purposes of the provision of law amended by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note), no adjustment under section 5303 of title 5, United States Code, shall be considered to have taken effect in fiscal year 2010 in the rates of pay under the General Schedule. 
 
